Appeal by the de*616fendant, as limited by his brief, from a sentence of the County Court, Rockland County (Nelson, J.), imposed January 19, 2001, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that his sentence was excessive (see People v Williams, 306 AD2d 544 [2003]; People v Kazepis, 101 AD2d 816 [1984]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.E, McGinity, Schmidt and Adams, JJ., concur.